19-23013-rdd         Doc 93       Filed 01/21/20 Entered 01/21/20 14:33:42                      Main Document
                                               Pg 1 of 37



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11

         53 STANHOPE LLC, et al,3                                       Case no. 19-23013 (RDD)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x




                             AMENDED PLAN OF REORGANIZATION




Mark A. Frankel
BACKENROTH FRANKEL & KRINSKY, LLP
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544


ATTORNEYS FOR THE DEBTORS




3
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 53 Stanhope LLC (4645); 55 Stanhope LLC (4070); 119 Rogers LLC (1877); 127 Rogers LLC (3901); 325
Franklin LLC (5913); 618 Lafayette LLC (5851); C & YSW, LLC (2474); Natzliach LLC (8821); 92 South 4th St
LLC (2570); 834 Metropolitan Avenue LLC (7514); 1125-1133 Greene Ave LLC (0095); APC Holding 1 LLC
(0290); D&W Real Estate Spring LLC (4591); Meserole and Lorimer LLC (8197); 106 Kingston LLC (2673);
Eighteen Homes LLC (8947); 1213 Jefferson LLC (4704); 167 Hart LLC (1155).
19-23013-rdd        Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                          Pg 2 of 37



                                       INTRODUCTION

               53 Stanhope LLC, 55 Stanhope LLC, 119 Rogers LLC, 127 Rogers LLC, 325

Franklin LLC, 618 Lafayette LLC, C & YSW LLC, Natzliach LLC, 92 South 4th St LLC, 834

Metropolitan Avenue LLC, 1125-1133 Greene Ave LLC, APC Holding 1 LLC, D&W Real

Estate Spring LLC, Meserole And Lorimer LLC, 106 Kingston LLC, Eighteen Homes LLC,

1213 Jefferson LLC, And 167 Hart LLC (each a “Debtor”, and collectively, the “Debtors”)

submit this joint plan of reorganization ("Plan") under Chapter 11 of the United States

Bankruptcy Code. UPON CONFIRMATION, THIS PLAN SHALL BE A BINDING

OBLIGATION BETWEEN AND AMONG EACH DEBTOR AND EACH DEBTOR'S

CREDITORS AND INTEREST HOLDERS (AS SUCH TERMS ARE DEFINED BELOW).

                                        DEFINITIONS

               As used in this Plan, the following terms will have the meanings hereinafter set

forth:

               1.      "Administrative Expense" Any cost or expense of administration of the

Bankruptcy Case entitled to priority under section 507(a)(1) and allowed under section 503(b) of

the Bankruptcy Code.

               2.      “Administrative Expense Claim" shall mean a Claim for payment of an

Administrative Expense.

               3.      "Allowance Date" shall mean the date which a Disputed Claim becomes

an Allowed Claim by Final Order.




                                                2
19-23013-rdd         Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                             Pg 3 of 37



                4.        “Allowed Amount” shall mean the amount of a Claim: (a) to the extent

that a Proof of Claim is filed timely or, with leave of the Court late filed as to which (i) no party

in interest files an objection or (ii) which is allowed by a Final Order; or (b) which is listed on a

Debtor’s schedules or any amendments thereto but which is not listed therein as disputed,

unliquidated or contingent.

                5.        "Allowed Claim" shall mean a Claim: (a) to the extent that a Proof of

Claim is filed timely or, with leave of the Court late filed as to which (i) no party in interest files

an objection or (ii) which is allowed by a Final Order; or (b) which is listed on a Debtor’s

schedules or any amendments thereto but which is not listed therein as disputed, unliquidated or

contingent.

                6.        "Allowed Secured Claim" shall mean a Secured Claim to the extent it is an

Allowed Claim.

                7.        "Allowed Unsecured Claim" shall mean an Unsecured Claim to the extent

it is an Allowed Claim.

                8.        "Bankruptcy Case" shall mean this Chapter 11 bankruptcy case.

                9.        "Bankruptcy Code" shall mean Title 11 of the United States Code (11.

U.S.C. § 101 et. seq.).

                10.       "Bankruptcy Court" shall mean the Court as defined below.

                11.       "Bar Date” shall mean August 9, 2019.

                12.       "Cash" shall mean all cash and cash equivalents which evidence

immediately available funds in United States dollars.

                                                   3
19-23013-rdd      Doc 93        Filed 01/21/20 Entered 01/21/20 14:33:42         Main Document
                                             Pg 4 of 37



               13.      "Claim" shall have the meaning set forth in § 101(5) of the Bankruptcy

Code.

               14.      "Claimant" shall mean the holder of a Claim.

               15.      "Confirmation Date" shall mean the date of the entry of the Confirmation

Order.

               16.      "Confirmation Hearing" shall mean the hearing pursuant to the

Bankruptcy Code Section 1128 before the Bankruptcy Court regarding the proposed

confirmation of the Plan.

               17.      "Confirmation Order" shall mean the order of the Court confirming the

Plan.

               18.      "Court" shall mean the United States Bankruptcy Court for the Southern

District of New York.

               19.      "Creditor" shall mean any entity that holds a Claim against a Debtor.

               20.      "Debtors" shall mean 53 Stanhope LLC, 55 Stanhope LLC, 119 Rogers

LLC, 127 Rogers LLC, 325 Franklin LLC, 618 Lafayette LLC, C & YSW, LLC, Natzliach LLC,

92 South 4th St LLC, 834 Metropolitan Avenue LLC, 1125-1133 Greene Ave LLC, APC

Holding 1 LLC, D&W Real Estate Spring LLC, Meserole And Lorimer LLC, 106 Kingston

LLC, Eighteen Homes LLC, 1213 Jefferson LLC, And 167 Hart LLC (each a “Debtor”, and

collectively, the “Debtors”).




                                                 4
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                          Pg 5 of 37



               21.    "Disputed Claim" shall mean the whole or any portion of any Claim

against a Debtor to which an objection is timely filed as to which a Final Order has not been

entered allowing or disallowing such Claim or any portion thereof.

               22.    “Disputed Claim Reserve” shall mean Cash to be set aside by the Debtors

on the Effective Date in an IOLA account maintained by Debtors’ counsel, in an amount equal to

the amount that would have been distributed to the holders of Disputed Claims had such Claims

been deemed Allowed Claims on the Effective Date, or in such other amount as may be

approved by the Bankruptcy Court.

               23.    "Effective Date" shall mean the Date upon which the Confirmation Order

is a Final Order, or such other date no later than 60 days after the Confirmation Date as may be

practicable.

               24.    "Estate" shall mean the estate of each Debtor created upon the

commencement of the Bankruptcy Case pursuant to Section 541 of the Bankruptcy Code.

               25.    "Executory Contracts" shall mean "executory contracts" and "unexpired

leases" as such terms are used within Section 365 of the Bankruptcy Code.

               26.    “Exit Financing” shall mean that certain financing to be entered into to

fund the Plan on the Effective Date substantially on the terms described in Exhibit A to the Plan.

               27.    “Federal Action” shall mean the certain dismissed lawsuit captioned Jacob

Schonberg, et al v. Yechezkel Strulovitch a/k/a Chaskiel Strulovitch, et al., Case No. 17-cv-

02161, filed in the United States District Court for the Eastern District of New York.




                                                5
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                          Pg 6 of 37



               28.    "Final Order" shall mean an order of a court that has not been reversed,

modified, amended or stayed, and as to which the time to appeal or to seek review or certiorari

thereof has expired, and as to which no appeal, review or rehearing is pending.

               29.    “Impaired” shall mean not Unimpaired.

               30.    "Interest" shall mean an existing ownership interest in a Debtor.

               31.    "Interest Holder" shall mean a holder and owner of an existing Interest in

a Debtor.

               32.    "Legal Rate" shall mean the applicable interest rate as set forth in 28

U.S.C. §1961 as of the Petition Date.

               33.    "Lien" shall mean a valid and enforceable charge against or interest in

property to secure payment of a debt or performance of an obligation.

               34.    "Mortgagee” shall mean Brooklyn Lender LLC.

               35.    “New Owner” shall mean, with respect to each Debtor, a newly created

special purpose entity to whom such Debtor’s real property will be transferred on the Effective

Date as a condition to the Exit Financing.

               36.    “New Owner Interests” shall mean the equity Interests in the New Owner.

               37.    "Petition Date" shall mean May 20, 2019.

               38.    "Plan" shall mean this Plan of Reorganization, and any and all

modifications and/or amendments hereto.

               39.    “Plaintiffs” shall mean the Federal Action plaintiffs.


                                                6
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                          Pg 7 of 37



               40.     "Properties" and each “Property” shall mean the real properties itemized

on Exhibit D to the Plan.

               41.     "Secured Claim" shall mean a Claim secured by a Lien on property

included within a Debtor’s Estate, or that is subject to setoff under Section 553 of the

Bankruptcy Code, to the extent provided in Section 506 of the Bankruptcy Code.

               42.     "Secured Creditor" shall mean the owner or holder of a Secured Claim.

               43.     “Unimpaired” shall mean not impaired under section 1124 of the

Bankruptcy Code.

               44.     "Unsecured Claim" shall mean a Claim that is not a Secured Claim. An

Unsecured Claim includes, but is not limited to, a Claim for damages resulting from rejection of

any Executory Contract pursuant to Section 365 of the Bankruptcy Code, and does not include

Administrative Expense Claims.

               45.     "Unsecured Creditor" shall mean the owner or holder of an Unsecured

Claim.

                CLAIMS CLASSIFICATION, TREATMENT AND VOTING

                                              Class 1

               46.     Classification – Allowed Secured Claims for New York City real estate

taxes and other non-Class 2 Liens. Annexed to the Plan as Exhibit B is a breakdown of the

amount due to Class 1, by Debtor. The Debtors estimate the aggregate amount of all Class 1

Claims is approximately $209,866.




                                                 7
19-23013-rdd      Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                           Pg 8 of 37



               47.     Treatment -- Payment in Cash on the Effective Date of Allowed Amount

of each such Claim plus interest at the applicable statutory rate as it accrues from the Petition

Date through the date of payment.

               48.     Voting – Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan.

                                              Class 2

               49.     Classification – Allowed Secured Claims of the Mortgagee. Annexed to

the Plan as Exhibit B is a breakdown of the estimated Allowed Secured Claims of the

Mortgagee, by Debtor. The Debtors estimate the aggregate of all Class 2 Claims is $37,625,717.

               50.     Treatment –On the Effective Date, pursuant to section 1124 of the

Bankruptcy Code, each Debtor shall cure pre-Petition Date and post-Petition Date defaults, if

any, retroactively extend the maturity dates with respect to each Debtor who could not extend

due the Mortgagee’s acceleration, and then pay in Cash the outstanding amounts due on the

Effective Date.

               51.     Voting – Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan..

                                              Class 3

               52.     Classification – Allowed Priority Claims under sections

507(a)(3),(4),(5),(6), and (7) of the Bankruptcy Code. Annexed to the Plan as Exhibit B is a

breakdown of such estimated Allowed Priority Claims, by Debtor. The Debtors estimate that the

aggregate amount of all Class 3 Claims is approximately $0.



                                                  8
19-23013-rdd      Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42            Main Document
                                           Pg 9 of 37



               53.     Treatment – Payment in Cash on the Effective Date of Allowed Amount

of each such Claim plus interest at the applicable statutory rate as it accrues from the Petition

Date through the date of payment.

               54.     Voting -- Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan..

                                              Class 4

               55.     Classification – Allowed General Unsecured Claims. Annexed to the

Plan as Exhibit B is a breakdown of estimated Allowed General Unsecured Claims by Debtor.

The Debtors estimate that the aggregate amount of all Class 4 Claims is approximately

$4,785,330.

               56.     Treatment – Payment in Cash on the Effective Date of Allowed Amount

of each such Claim plus interest at the Legal Rate as it accrues from the Petition Date through the

date of payment, provided, that each Class 4 Creditor shall be entitled to elect to take New

Owner Interests in the New Owner succeeding the Debtor against which the Claimant holds an

Allowed Claim as provided herein in lieu of Cash payment of its Class 4 Claim. Annexed to the

Plan as Exhibit C is a spreadsheet indicating the projected percentage New Owner Interests

allocated by Debtor per $1,000 of Class 4 Claims. The basis for the pro-rata calculation of the

New Owner Interests that a Class 4 Creditor may elect to receive is its Class 4 Claim. The

calculation of the value of the New Owner Interests to be disbursed is based on each New

Owner’s net equity in its Property. The net equity is calculated by subtracting the respective

New Owner’s post-Confirmation Date mortgage from the Property value. For example, if a New

Owner owns a $500,000 property encumbered by a $400,000 post-Confirmation mortgage, such


                                                  9
19-23013-rdd      Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                          Pg 10 of 37



New Owner will have net equity of $100,000 in the Property. If a Claimant holds a $1,000 Class

4 Claim, the Claimant shall be entitled to New Owner Interests in such New Owner equal to

$1,000 of such net equity, which, in this example would equate to a 1% membership Interest

representing 1% of the New Owner’s $100,000 net equity. If the dollar amount of Class 4

Claims electing to take New Owner Interests exceeds the dollar amount of the respective New

Owner’s net equity, such holders of Class 4 Claims shall be entitled to their Pro-Rata percentage

of the New Owner Interests in such new Owner. The procedures to elect distribution of New

Owner Interests in lieu of Cash are set forth in the Amended Disclosure Statement for the Plan.

               57.    Voting – . Unimpaired under section 1124 of the Bankruptcy Code and

deemed to accept the Plan..

                                             Class 5

               58.    Classification – Interest Holders.

               59.    Treatment – On the Effective Date, all Interests will be cancelled and

Interest Holders shall be entitled to New Owner Interests under the same terms as their exiting

Interests in the Debtors, but subject to dilution Pro Rata, by the New Owner Interests distributed

hereunder to (a) holders of Class 4 Claims that elect to receive New Owner Interests in the

respective New Owners instead of Cash payment and (b) holders of Class 6 Claims. If the

distribution of New Owner Interests to holders of Class 4 Claims and or Class 6 Claims exceeds

a New Owner’s net equity in its Property, existing Class 5 Interest Holders of the predecessor

Debtor will be entitled to no Interests in such New Owner.

               60.    Voting – Impaired and entitled to vote to accept or reject the Plan.



                                                10
19-23013-rdd       Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42               Main Document
                                          Pg 11 of 37



                                                Class 6

                61.     Classification – Allowed Claims based on facts as generally alleged in the

Federal Action in Proofs of Claim set forth in Exhibit E to the Plan.

                62.     Treatment – Class 6 Claims shall be subordinated pursuant to section

510(b) of the Bankruptcy Code to the same priority as Class 5 Interests. On the Effective Date,

all Class 6 Claims shall be entitled to New Owner Interests in the respective New Owners based

on the Allowed Amount of such Class 6 Claim. The value of the Interests that a Federal Action

Claimant may elect to receive is based on the Claimant’s Claim. The calculation of the value of

the New Owner Interests to be distributed is based on each New Owner’s net equity in its

Property. The net equity is calculated by subtracting the respective Post Confirmation New

Owner’s Post-Confirmation mortgage from the Property value. The New Owner’s net equity

must then be reduced further by New Owner Interests distributed to Class 4 Creditors who elect

Interests in lieu of Cash. For example, if a Post-Confirmation New Owner owns a $500,000

property encumbered by a $400,000 Post-Confirmation mortgage, such Post Confirmation New

Owner will have net equity of $100,000 in the Property. That net equity will then be reduced by

the Interests distributed to Class 4 Claimants that elect to take Interests in lieu of Cash. If, in this

example, Class 4 Claimants with Claims totaling $60,000 elect to take Interests, $40,000 of New

Owner Interests will be available to Class 6 Claimants. If a Class 6 Claimant holds a $1,000

Allowed Class 6 Claim, the Claimant shall be entitled to Interests in the Post Confirmation New

Owner equal to $1,000 of such net equity, which, in this example would equate to a 1%

membership interest representing 1% of the Post Confirmation New Owner’s net equity. But if

in this example the Allowed dollar amount of Class 6 Claims entitled to take Interests exceeds


                                                  11
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42              Main Document
                                         Pg 12 of 37



the $40,000 dollar amount of the New Owner’s net equity after distribution of Interests to

electing Class 4 Claimants, such Class 6 Claimants shall be entitled to their pro-rata percentage

of the remaining $40,000 of New Owner Interests.

               63.     Voting – Impaired and entitled to vote to accept or reject the Plan.

            ADMINISTRATIVE EXPENSE CLAIMS AND STATUTORY FEES

               64.     Allowed Administrative Expense Claims, including professional fees,

shall be paid in full in Cash on the later of the Effective Date and the date such Administrative

Expense Claim becomes Allowed or as soon as practicable thereafter, except to the extent that

the holder of an Allowed Administrative Expense Claim agrees to a different treatment;

provided, however, that Allowed Administrative Expense Claims representing obligations

incurred in the ordinary course of business or under Executory Contracts assumed by the Debtors

shall be paid in full or performed by the Debtors in the ordinary course of business or pursuant to

the terms and conditions of the particular transaction. The Debtors estimate that through the

entry of a final decree in this case, Allowed Administrative Expenses will total approximately

$15,000 per Debtor plus litigation legal fees for a total of at least $255,000. $350,000 shall be

escrowed for payment when Allowed, and then paid in the amounts Allowed.

               65.     Any outstanding U.S. Trustee fees and any statutory interest thereon shall

be paid in full in Cash on the Effective Date. Thereafter, United States Trustee fees and any

statutory interest thereon shall be paid until entry of final decree or until Bankruptcy Case is

converted or dismissed. The Debtors shall file quarterly post-Confirmation operating reports.




                                                 12
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42            Main Document
                                         Pg 13 of 37



                             MEANS FOR IMPLEMENTATION

               66.     Source of Funds – Effective Date payments under the Plan will be paid

from the Exit Financing, the terms of which are annexed to the Plan as Exhibit A. Under the

Exit Financing each Debtor must transfer its assets including its Property to the New Owners,

which shall assume responsibility for repayment of the Exit Financing. The transfer of each

Property to the New Owners under the Plan shall be free and clear of all liens, claims and

encumbrances, with any such liens, claims and encumbrances to attach to Exit Financing

proceeds in the same priority, with same validity and subject to the same defenses as existed

immediately before the attachment, all as governed by the treatment of such Claims and Interests

under the Plan, and to be disbursed under the Plan; provided, however, that the Mortgagee shall

assign its mortgages to the holder of the Exit Financing in connection with the transfer of the

Properties under the Plan.

               67.     The New Owners shall be formed as New York or Delaware limited

liability companies with operating agreements that comply with the terms of the Exit Financing.

All New Owner Interests to be distributed under the Plan shall be on the principle of “one share,

one vote,” with no proportionate voting, class voting or the like, and otherwise in conformance

with New York law. As a condition to receipt of New Owner Interests, each potential Interest

holder shall comply with such disclosure as may be required as a condition to the Exit Financing.

               68.     Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code § 1146(c), (a)

the issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of

any other Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of

any lease or sublease or the making or delivery of any deed or other instrument of transfer under


                                                13
19-23013-rdd        Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42            Main Document
                                          Pg 14 of 37



the Plan, including, without limitation, any deeds, bills of sale or assignments executed in

connection with the transfer of each Property to the New Owners and any other transaction under

the Plan or the re-vesting, transfer or sale of any real or personal property of the Debtors under

the Plan, and (d) the issuance, renewal, modification or securing of indebtedness by such means,

and the making, delivery or recording of any deed or other instrument of transfer under the Plan,

including, without limitation, the Confirmation Order, shall not be subject any applicable

document recording tax, stamp tax, conveyance fee or other similar tax, mortgage tax, real estate

transfer tax, or other similar tax or governmental assessment.

               69.     Release of Liens – Except as otherwise provided for in the Plan, (a) each

holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the subject

Debtor/New Owner any and all property of the Estate that secures or purportedly secures such

Claim, as pertains to such Property or such Lien shall automatically, and without further action

by such Debtor/New Owner be deemed released, and (y) execute such documents and

instruments as such Debtor/New Owner requests to evidence such Claim holder's release of such

property or Lien.

               70.     Execution of Documents -- Each Debtor/New Owner shall be authorized

to execute, in the name of any necessary party, any notice of satisfaction, release or discharge of

any Lien, mortgage assignment, Claim or encumbrance not expressly preserved in the Plan and

deliver such notices to any and all federal, state and local governmental agencies or departments

for filing and recordation.

               71.     Vesting of Assets -- Except as otherwise provided in the Plan, on the

Effective Date all assets and Properties of the Estate of each Debtor shall vest in such


                                                 14
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                         Pg 15 of 37



Debtor/New Owner free and clear of all Liens, Claims and encumbrances and any and all Liens,

Claims and encumbrances that have not been expressly preserved under the Plan shall be deemed

extinguished as of such date.

               72.     Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all

documents and instruments necessary, useful or appropriate to effectuate, implement and

consummate the transactions contemplated by the Plan, including, but not limited to any and all

notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly

preserved by the Plan, and the Confirmation Order.

               73.     Preservation of Claims -- All rights pursuant to sections 502, 544, 545

and 546 of the Bankruptcy Code, all preference claims pursuant to section 547 of the Bankruptcy

Code, all fraudulent transfer claims pursuant to sections 544 and 548 of the Bankruptcy Code,

and all claims relating to post-Petition Date transactions under section 549 of the Bankruptcy

Code shall be preserved for the benefit of each Debtor’s estate; provided, however, that such

Debtor shall have sole authority for prosecuting any such claims. Because all Creditors’ Claims

are being paid in full under the Plan, the Debtors do not anticipate pursuing preference or

fraudulent transfer claims. The Debtors’ rights to assert claims, including without limitation,

tort, contract and lender liability claims against the Mortgagee are fully preserved.

  CONDITIONS TO CONFIRMATION AND OCCURRENCE OF EFFECTIVE DATE

               74.     The Confirmation Order shall be a Final Order and shall provide for the

transfer of the Debtors’ Property to the respective New Owners free and clear of liens, claims,

encumbrances and interests of any kind, other than the proceeds of the Exit Financing. The

                                                 15
19-23013-rdd      Doc 93     Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                         Pg 16 of 37



Confirmation Order shall be in a form acceptable to the Debtors. These conditions to

Confirmation of the Plan and to the occurrence of the Effective Date are for the benefit of the

Debtors. The requirement that a particular condition be satisfied may be waived in whole or part

by the Debtors.

                              DISTRIBUTIONS TO CREDITORS

               75.     Each Debtor shall be disbursing agent under its Plan without a bond. The

Debtors reserve the right to file objections to Claims in the event grounds exist to object to

particular Claims, for a period of 60 days after the Effective Date; or in the case of a Claim based

on the rejection of an Executory Contract, 60 days after such proof of Claim is filed. On the

initial distribution date and on each distribution date as may thereafter be necessary, the Debtors

shall maintain a Disputed Claim Reserve for the holders of Disputed Claims as of such date in a

sum not less than the amount required to pay each such Disputed Claim under the Plan if such

Claim was Allowed in full. To the extent that a Disputed Claim becomes an Allowed Claim, the

distributions reserved for such Allowed Claim, shall be released from the Disputed Claim

Reserve and paid to the holder of such Allowed Claim. After all the amounts of all Disputed

Claims have been fixed, the balance of the Disputed Claim Reserve shall thereafter be paid in

accordance with the Plan.

                                 EXECUTORY CONTRACTS

               76.     Tenant leases shall be deemed assumed under the Plan and assigned to the

New Owners under sections 365 and 1123 of the Bankruptcy Code. Except for any other

Executory Contracts that a Debtor assumes before the Confirmation Date, all other Executory

Contracts shall be rejected under the Plan on the Effective Date pursuant to sections 365 and

                                                 16
19-23013-rdd      Doc 93       Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                           Pg 17 of 37



1123 of the Bankruptcy Code. In the event of a rejection which results in damages, a proof of

Claim for such damages must be filed by the non-Debtor party with the Court on or before sixty

(60) days after the Effective Date. All Allowed Claims arising from the rejection of any

Executory Contract shall be treated as Class 4 Claims, provided, however, that such Claimants

shall not be entitled to elect to take New Owner Interests in lieu of Cash payment. Any Claim

arising from the rejection of any Executory Contract not filed with the Court within the time

period provided herein shall be deemed discharged and shall not be entitled to participate in any

distribution under the Plan.

                               RETENTION OF JURISDICTION

               77.     Retention of Jurisdiction. The Court shall have jurisdiction over all

matters arising under, arising in, or relating to each Debtor’s Bankruptcy Case to the fullest

extent permitted including, but not limited to, with respect to section 1142 of the Bankruptcy

Code and proceedings:

           •   To consider any modification of the Plan under Section 1127 of the
               Bankruptcy Code;

           •   To hear and determine all Claims, controversies, suits and disputes against
               the Debtors to the full extent permitted under 28 U.S.C. §§ 1334 and 157;

           •   To hear, determine and enforce all Claims and causes of action which may
               exist on behalf of the Debtors or a Debtor’s Estate, including, but not
               limited to, any right of a Debtor or a Debtor’s Estate to recover assets
               pursuant to the provisions of the Bankruptcy Code;

           •   To hear and determine all requests for compensation and/or
               reimbursement of expenses which may be made;

           •   To value assets of the Estate.


                                                17
19-23013-rdd      Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                          Pg 18 of 37



           •   To enforce the Confirmation Order, the final decree, and all injunctions
               therein;

           •   To enter an order concluding and terminating the Bankruptcy Case;

           •   To correct any defect, cure any omission, or reconcile any inconsistency in
               the Plan, or the Confirmation Order;

           •   To determine all questions and disputes regarding title to the assets of the
               Debtors.

           •   To re-examine Claims which may have been Allowed or disallowed for
               purposes of voting, and to determine objections which may be filed to any
               Claims.

                                   GENERAL PROVISIONS

               78.     Headings. The headings in the Plan are for convenience of reference only

and shall not limit or otherwise affect the meaning of the Plan.

               79.     Disputed Claims. The Debtors shall hold in escrow the distribution that

would be due on account of any Disputed Claim. No Disputed Claims shall be paid until such

Claim becomes an Allowed Claim.

               80.     Calculation of Time Periods. Bankruptcy Rule 9006 is incorporated

herein for purposes of calculating the dates set forth herein.

               81.     Other Actions. Nothing contained herein shall prevent the Debtors,

Interest Holders, or Creditors from taking such actions as may be necessary to consummate the

Plan, although such actions may not specifically be provided for within the Plan.

               82.     Modification of Plan. The Debtors may seek amendments or

modifications to the Plan in accordance with Section 1127 of the Bankruptcy Code at any time


                                                 18
19-23013-rdd      Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42             Main Document
                                          Pg 19 of 37



prior to the Confirmation Date. After the Confirmation Date, the Debtors may seek to remedy

any defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order,

in such manner as may be necessary to carry out the purposes and intent of the Plan

                               INJUNCTION AND DISCHARGE

               83.     Injunction. The Confirmation of this Plan shall constitute an injunction

of the Court against the commencement or continuation of any action, the employment of

process, or any act, to collect, recover or offset from the Debtors or their property or properties,

any obligation or debt except pursuant to the terms of the Plan.

               84.     Discharge. On the Effective Date, except as otherwise expressly provided

in this Plan or the Confirmation Order, the Plan shall: (i) discharge each Debtor and any of its

assets from all Claims, demands, liabilities and other debts that arose on or before the Effective

Date, including, without limitation, all debts of the kind specified in Section 502 of the

Bankruptcy Code, whether or not (A) a proof of Claim based on such debt is filed or deemed

filed pursuant to Section 501 of the Bankruptcy Code, (B) a Claim based on such debt is

Allowed pursuant to Section 502 of the Bankruptcy Code, (C) a Claim based on such debt is or

has been disallowed by order of the Bankruptcy Court, or (D) the holder of a Claim based on

such debt has accepted this Plan; and (ii) preclude all entities from asserting against each Debtor

or any of its assets any other or further Claims based upon any act or omission, transaction or

other activity of any kind or nature that occurred prior to the Effective Date, all pursuant to

Sections 524 and 1141 of the Bankruptcy Code. The discharge provided in this provision shall

void any judgment obtained against each Debtor at any time, to the extent that such judgment

relates to a discharged Claim. The Debtor shall be discharged from any Claims and agreements


                                                 19
19-23013-rdd      Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42            Main Document
                                        Pg 20 of 37



related to debts that arose on or before the Effective Date and such debts, Claims and agreements

are deemed restructured and new as set forth in the Plan.

                           CLOSING THE BANKRUPTCY CASE

               85.    Upon substantial consummation, the Debtors may move for a final decree

to close the Bankruptcy Case and to request such other orders as may be just.

Dated: New York, New York
       January 21, 2020

                                             53 STANHOPE LLC ET AL.

                                     By:    s/ David Goldwasser, as authorized signatory of GC
                                     Realty Advisors, LLC, as Vice President


                                             BACKENROTH FRANKEL & KRINSKY, LLP
                                             Attorneys for Debtors


                                     By:     s/Mark A. Frankel
                                             800 Third Avenue
                                             New York, New York 10022
                                             (212) 593-1100




                                               20
19-23013-rdd   Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42   Main Document
                                    Pg 21 of 37




                               Exhibit A
 19-23013-rdd          Doc 93      Filed 01/21/20 Entered 01/21/20 14:33:42                      Main Document
                                               Pg 22 of 37

                                                                         LIGHTSTONE
June 19, 2019
                                                                                                        Capital
Cheskel Strulowitz
Address: [TBA]                                                                                      N\
Re: Loan for 31 Assets in Brooklyn (the "Property")                                              M.AGUIRE
                                                                                                  CAPITAL GROUP


Dear Mr. Strulowitz:
The purpose of this Letter of Intent ("LOI") is to set forth certain of the proposed terms and conditions under which
Lightstone Capital LLC (together with its affiliates, successors, assigns or designees, collectively, "Lender") may
extend credit to a special purpose bankruptcy remote entity ("Borrower") in the form of a mortgage and Lender' s
option, mezzanine financing (the "Loan"), in each case relating to the Property. This LOI is not a commitment to
lend, either express or implied, and does not impose any obligation on Lender to issue a commitment or to provide
the Loan or any other financing on the terms contained herein or any other terms. This LOI is not intended to set
forth all of the terms and conditions of the proposed Loan, is for discussion purposes only and is non-binding for all
purposes except as expressly set forth herein. Each of the provisions of this LOI which are phrased as covenants to
enter into the Loan are subject to Lender's detennination in its sole and absolute discretion and are subject to
modification at any time by Lender.

Property:                        31 Properties located throughout Brooklyn, New York with an aggregate gross
                                 area of 100,181 SF and 114 units (108 residential and 6 retail). See Exhibit A
                                 for summary of properties.

Purpose of the Loan:              Refinance existing Joan.

Borrower:                         The borrower ("Borrower") will consist of one or more newly formed, single
                                  purpose entities with no operations, assets, or activities other than the
                                  ownership interest in the Property and no debts or liabilities other than the
                                  Loan . Borrower will be structured as a bankruptcy-remote entity in a manner
                                  satisfactory to Lender.

Closing Date:                     Subject to review of Bankruptcy proceedings.

Loan Amount:                      $40,000,000

Initial Funding:                  Lender will disburse the fu ll amount of the Loan to Borrower at closing, less
                                  the Interest Reserve and any other reserves determined by Lender to be
                                  appropriate based on the circumstances surrounding the Loan (collectively, the
                                  "Reserves").

Sponsor/Guarantor:                Cheskel Strulowitz

Interest Rate:                    The Loan will bear interest at a floating rate of One Month LIBOR + 5.25%
                                  with a floor of 7.75% per annum. The Interest Rate will be charged on an
                                  actual/360 basis.

Amortization:                     Interest Only

Origination Fee:                  Borrower shall pay a fee equal to 2.00% of the Loan Amount to Lender or its
                                  designee at closing.

Exit Fee:                         1.00% of the Loan Amount will be due on any prepayment and/or repayment
                                  of the Loan including payoff at maturity and shall be paid, pro rata, in
                                  connection with any partial prepayments of the Loan.


                                                                                                               Page 1
19-23013-rdd           Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42                        Main Document
                                             Pg 23 of 37



Term :                          12 months

Extension Option(s):            Subject to certain conditions then existing, including that no event of default
                                has occurred or is continuing, a satisfactory credit check, and a replenishment
                                of Reserves as required by Lender, the Loan may be extended for three (3)
                                separate six (6) month periods (each an "Extension Period") by Borrower. 1n
                                consideration for each extension of the Loan, Borrower shall pay to Lender
                                0.50% (the "Extension Fee") and the Loan will bear interest at a floating rate
                                of One Month LlBOR + 5.25% with a floor of 7.75% per annum (the
                                "Extension Interest Rate"). The Interest Rate will be charged on an
                                actual/360 basis.

Loan     Collateral &   Loan    The collateral for the Loan shall include, without limitation, (a) a first priority
Documents:                      perfected mortgage, deed of trust or deed to secure debt, as applicable,
                                encumbering the Property, (b) a first priority perfected assignment of leases
                                and rents, (c) a first priority perfected assignment of all contracts, agreements,
                                trademarks, licenses, goods, equipment, accounts, fixtures and all other
                                tangible and intangible personal property located on or used in connection with
                                the Property, (d) a first priority perfected security interest in all monies
                                deposited into the lockbox account and cash management account, including
                                all subaccounts, escrow accounts and reserve accounts, (e) the Guaranty of
                                Non-Recourse Obligations, the Carry Guaranty, and the Completion Guaranty
                                (each as defined herein), (t) UCC-1 financing statements (personal property,
                                fixture filing and accounts and reserves), (g) an assignment of all development,
                                design and construction contracts, and (h) any and all other agreements and
                                assurances reasonable or customary in commercial transactions similar to the
                                Loan . The mortgage, deed of trust or deed to secure debt liens and the priority
                                thereof shall be insured in favor of Lender and its successors and assigns,
                                which insurance shall be issued and underwritten by a title insurance carrier
                                designated by Lender. The Loan shall be evidenced, secured and governed by
                                documentation customary for similar transactions by Lender and be in form
                                and substance acceptable to Lender in its sole discretion and consistent in all
                                material respects with the terms and provisions hereof, including without
                                limitation, standard loan documentation, security and insurance for mezzanine
                                financings as Lender may require in the event Lender creates a mezzanine loan
                                as described below (collectively, the "Loan Documents").

Prepayment:                     The Loan may be prepaid at any time subject to Lender's receipt of no less
                                than $1,550,000 (equal to 6 months of projected interest costs) of interest
                                payments ("the "Minimum lntercst") such that, at the time of prepayment, if
                                Lender has not received $1,550,000 in interest payments, Borrower will, as a
                                condition to such prepayment and in addition to all other amounts that may be
                                due under the Loan at such time, pay to Lender the difference between the
                                Minimum Interest and the amount of interest which Lender has actually
                                received through the date of repayment.

Mezzanine:                      Lender reserves the right to convert any portion of the Loan to subordinate
                                financing, including one or more tranches of mezzanine debt or subordinate
                                debt, as well as participations in the foregoing, and to create component notes
                                to reflect such conversions; provided, however, that any such conversion shall
                                not materially affect the all-in interest cost to Borrower. If mezzanine debt is
                                created, one or more mezzanine borrowers may be required to own I 00% of
                                the equity interests of Borrower.

Recourse:                       Full recourse to Guarantor. Guarantor shall also execute an environmental
                                indemnity agreement.

                                                                                                               Page 2
 19-23013-rdd          Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42                      Main Document
                                             Pg 24 of 37



Ca rry Guaranty:                Guarantor must execute a carry guaranty guaranteeing (a) interest due under
                                the Loan, and (b) operating expenses, insurance premiums and real estate taxes
                                related to the Property.

Release Pricing:                To be determined at Closing

Interest Reserve:               $1,250,000

Other Reserves:                 To be determined by Lender at closing of the Loan.

No Additional Liens:            There shall be no financing, pledge, hypothecation or encumbrance, secured or
                                unsecured, of the Property or of any direct or indirect ownership interests in
                                Borrower at any level or tier of ownership, except the Loan.

Due on Transfer:                Subject to Lender's standard exceptions with respect to permitted transfers, the
                                Loan shall immediately become due and payable upon a transfer of all or any
                                portion of the Property or of any direct or indirect ownership interests in
                                Borrower.

Assumption:                     No assumption

Financial Reporting:            Guarantor and Borrower shall provide to Lender, in form and substance
                                acceptable to Lender, (a) leasing and operating reports no less than monthly
                                and more frequently upon request, (b) Borrower-certified quarterly financial
                                statements and operating statements, within fifteen ( 15) days of the end of each
                                quarter, with each report providing information regarding such quarter as well
                                as a year-to-date analysis, contrasted against the comparable period of the
                                previous year and the then approved budget, (c) audited annual financial
                                statements within sixty (60) days of the end of the year, and (d) such other
                                information as Lender may reasonably request from time to time. Additionally,
                                any and all material financial information received by Borrower related to the
                                Property shall be made avai lable to Lender within five (5) days of Borrower's
                                receipt thereof.

Lease Approvals:                All new leases and material amendments to existing leases are subject to
                                Lender's reasonable prior approval.

T itle:                         Borrower must provide Lender with such searches with respect to title to the
                                Property, Borrower, its principals and Guarantor as Lender may require from
                                time to time, including a survey thereof certified to Lender and the applicable
                                title company. Borrower shall purchase an ALTA title insurance policy for
                                Lender in the Loan Amount, containing such endorsements as Lender may
                                require in its sole discretion. Title work will be done by Madison Title
                                Agency.

Insurance:                      Borrower shall maintain at all times, at Borrower's sole cost and expense,
                                insurance policies with such coverages, carriers, amounts, and deductibles as
                                are required by Lender from time to time. Each of Lender and its successors
                                and assigns must be listed as mortgagee, loss payee and additional insured on
                                all such policies.

Due Diligence:                  Prior to closing, Lender will conduct customary due diligence with respect to
                                the Property, Borrower and Guarantor, all of which must be satisfactory to
                                Lender. All third party reports shall be addressed to Lender and shall upon
                                delivery become the sole property of Lender, its successors and assigns. As a
                                condition to closing, Borrower shall represent and warrant to Lender that it has

                                                                                                              Page 3
19-23013-rdd          Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42                        Main Document
                                            Pg 25 of 37



                               not made, and the due diligence materials delivered to Lender have not
                               included, any untrue statement of a material fact or any omission that makes
                               Borrower's statements or any of the due diligence deliverables materially
                               misleading.

Patriot Act Disclosure:        To help fight the funding of terrorism and money laundering activities, Federal
                               law requires all financial institutions to obtain, verify and record information
                               that identifies each person or entity that enters into a business relationship with
                               such institution. Accordingly, Lender's due diligence will include customary
                               background searches on the direct and indirect owners of Borrower, and
                               Lender is hereby authorized to conduct such searches.

Confidentiality:               In consideration of Lender's issuance of this LOI at Borrower's request,
                               Borrower agrees not to disclose, or knowingly permit any third party to
                               disclose, either the fact that that discussions or negotiations are taking place
                               between the parties concerning the Loan or any of the proposed terms,
                               conditions, or other facts relating to the Loan. The terms set forth in this LOI
                               are proprietary to Lender and are made available to Borrower solely for the
                               evaluation of the Loan contemplated hereby. The obligations of Borrower
                               under this paragraph shall survive the expiration or termination of this LOI.

Broker Fee:                    There is no broker associated with this transaction. Borrower agrees to
                               indemnify, defend and hold Lender harmless from and against any claims for a
                               broker's commission, finder's fee or other payments no matter how described,
                               and any other costs liabilities or expenses incurred by Lender in connection
                               with any claim asserted by a broker or other party who claims to have worked
                               with or represented Borrower in connection with the Loan. The obligations of
                               Borrower under this paragraph shall survive the expiration or termination of
                               this LOI.

Good Faith Deposit:            Borrower or an affiliate thereof must remit a good faith deposit in the form of
                               bank check or wire to Lender ("Deposit") in the amount of $75,000
                               concurrently with an executed copy of this LOI. The Deposit will be applied
                               towards initial due diligence and 3 rd party reports (Appraisals, Property
                               Condition, Environmental Review, etc.) expected to be completed within 21
                               business days from receipt of Deposit. Borrower hereby agrees that its
                               acceptance of this LOI shall constitute its unconditional agreement (a) that the
                               Deposit may be held by Lender and used to pay all out-of-pocket expenses,
                               fees, cost and charges actually incurred by Lender in any way relating to the
                               Loan (including Lender's underwriting due diligence in connection therewith),
                               including without limitation         legal    and auditing fees, appraisals,
                               environmental and structural engineering reports for the Property, any other
                               necessary or appropriate third party reports, recording and filing fees, taxes
                               and other customary costs and expenses (collectively, "Costs"), and (b) to
                               indemnify, defend and hold Lender harmless from and against all such Costs.
                               All such Costs are due and payable regardless of whether a loan commitment
                               is issued or the Loan closes. If the Loan is not consummated for any reason,
                               the Deposit will be returned, without interest, less any Costs incurred by
                               Lender as of such time. If the Loan is consummated, the Deposit shall be
                               applied toward Lender's Costs. At any time prior to closing, Lender reserves
                               the right to demand an additional or increased good faith deposit if the original
                               Deposit has been expended. The obligations of Borrower under this paragraph
                               shall survive the expiration or termination of this LOI. Borrower shall provide
                               an additional deposit prior to Lender engaging legal counsel with respect to
                               further due diligence and documentation of the Loan.


                                                                                                               Page4
19-23013-rdd        Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42                        Main Document
                                          Pg 26 of 37



Exclusivity/Break-Up Fee:    Each of Borrower and Guarantor hereby expressly agree and acknowledge that
                             (a) Lender is devoting its personnel and financial resources to the
                             consideration of this Loan; (b) in Lender's industry, business opportunities are
                             limited and extremely competitive; (c) compensation to Lender, in the event
                             Borrower obtains financing from a source other than Lender, would be
                             extremely difficult to calculate; (d) Lender cannot, as a result of this
                             underwriting and analysis, commit its resources to other potential transactions
                             and may be deprived of business opportunities thereby; and (e) Lender may
                             suffer negative impact in the industry in the event Borrower obtains financing
                             from a competitor of Lender. Accordingly, each of Borrower and Guarantor
                             hereby expressly agree that, upon the execution of this LOI, it will work solely
                             with Lender to procure the Loan for the Property and agrees not to, and will
                             cause its principals and affiliates not to, obtain or attempt to arrange a
                             financing for the Property with any party other than Lender. In the event
                             Borrower, Guarantor or any affi liate thereof obtai ns financing for the Property
                             from a source other than Lender, Lender shall become immediate entitled to
                             payment of a break-up fee ("Break-Up Fee") equal to two percent (2 .0%) of
                             the Loan Amount, which each of Borrower and Guarantor acknowledges and
                             agrees constitutes liquidated damages and is a reasonable estimate of Lender's
                             damages under the circumstances. Lender may apply any remaining portion of
                             the Deposit to the Break-Up Fee at any time after it becomes due and payable.
                             Borrower and Guarantor shall be jointly and severally responsible for Lender's
                             legal and other out-of-pocket fees and expenses in connection with the
                             recovery of the Break-Up Fee. If Lender determines not to move forward with
                             the Loan on terms materially consistent with those outlined above, no Break-
                             Up Fee shall be required. The obligations of Borrower under this paragraph
                             shall survive the expiration or termination of this LOI.

Terms                        Borrower understands and acknowledges that Lender has not obtained internal
Conditional/Investment       investment committee approval for the Loan and that its agreement to make the
Comm ittee Review:           Loan is subject to (a) investment committee approval, (b) Lender's satisfactory
                             completion of underwriting and due diligence, and (c) final documentation of
                             the Loan acceptable to Lender is its sole discretion.

No Commitment:               This LOI is provided for discussion purposes only and does not constitute a
                             contract or a commitment or agreement to lend, either express or implied, or an
                             agreement to issue a commitment, but merely indicates Lender's willingness to
                             proceed with its evaluation of this Loan. The terms hereof are not all-inclusive
                             and are subject to change. Except as expressly set forth herein, this LOI shall
                             not be binding. No agreement (whether written, oral or otherwise) that may be
                             reached during negotiations with respect to the Loan, nor any course of dealing
                             between the parties, shall constitute a commitment by Lender to lend or
                             otherwise be binding upon the pa11ies.

Governing Law:               This LOI shall be governed by, and construed in accordance with, the laws of
                             the State of New York, without regard to principals of conflicts of laws. Any
                             action, suit, proceeding or litigation arising out of or relating in any way to this
                             LOI shall commence and be maintained exclusively in the state or federal
                             courts of the State of New York. Borrower will be responsible for Lender's
                             legal and other out-of-pocket fees and expenses in the event Borrower is
                             unsuccessful in any action, suit, proceeding or litigation brought against
                             Lender. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
                             TRIAL BY JURY IN ANY ACTlON, SUIT, PROCEEDING OR
                             LITlGATION ARISING OUT OF OR RELATING IN ANY WAY TO THIS
                             LOI.


                                                                                                              Page 5
 19-23013-rdd         Doc 93       Filed 01/21/20 Entered 01/21/20 14:33:42                    Main Document
                                               Pg 27 of 37




To commence processing of the requested Loan, please sign and return an original counterpa1t of this LOI together
with the Deposit. This LOI supersedes all prior discussions, agreements, commitments, arrangements, negotiations
or understandings, whether oral or written, of the parties with respect thereto. This LOI shall be null and void and
shall automatically terminate if not countersigned by Borrower and returned to Lender along with the Deposit by
June 26th, 20 19, unless mutually extended by the parties in writing. We look forward to working with you on this
transaction.

                                                 Sincerely,

                                                 LIGHTSTONE CAPITAL LLC

                                                 By: c ~ { ~
                                                     ~me:
                                                     Title:
                                                              Joseph E. Teichman
                                                              Executive VP
Agreed to and accepted on behalf of Borrower:

[Borrower]




                                                                                                              Page 6
19-23013-rdd                                      Doc 93                             Filed 01/21/20 Entered 01/21/20 14:33:42                                                                                                                                 Main Document
                                                                                                 Pg 28 of 37




  EXHIBIT A

                                                                                         Mets                                                                                                                                                  Portfolio Summary
  I. .....! . ........... . . . . . . . . . . ....... . .......... Address................................................           1........................ Type....................... , ........ Gror.s.SqH.....                    J.. Residential Units.J......Retail Units__jJI
                                                                                                                                                                                                                                           !
   . .-...-~ ~~:~~~=n
   __


   . ... . . . .4. . "··----.
                                                                     N~::: 3~::~~~:i f.... ... ::~:~... . . . ,. . .... . . ..~. . .... . ...,. .. . . . . ~. . . . . . .,.
               1 568 Willoughby.Avenue, Brooklyn, NY 11206 Multi-Family

                                                     s;:::t~:.r::~:~~~~.Y                                           13............. -~
                             . . . . . .-.. ...,_. . . . . . . . . . ..... . . ..-.........._. . . . . .---·-·-j·········----.
                     618 Larayette Avenue, Brooklyn, NY 11216
                                                                                                                                                                  ly ........................
                                                                                                                              . . . -----·-·1·-------·---;-----------~
                                                                                                                  Four Families                  1,944   !      4     i
                                                                                                                                                                        -------
                                                                                                                                                                            o
                                                                                                                                                                                                .              4,290                                              6                     I                   o


                                                                                                                                                                                                                                                                                                                                  I.
                                                                                                                                                                                                                                                                                                                                  l

  L. . . ill~~-:: ;~: : :~~::·:~::~:~~:-~~ ~~~~:. ... . . . ~~:: ~~:~: ~··:=~~=~. .!.=... . :::~~. - ~~=j~~~~~:=~=:~~~~~=~~=~. - --~                                                                                . . . .·-J
  J
   - - - _ _________........................--- -·-.. --·-·-·-·--··-·-....-,..--·-· ....____ ····-----.......- .............. ...........- ..........._ .......................................................................•..............................................1.




  f-··~1::; ~:.~:.~::.:.~:::;.'.':,~'.~':"· · ·- ~::::,'.:~:''-----i--::~: --+--·--:-----~--- ~__ )
    :.... i~···j;J·:::.~:;;
  I=-~                  --·---------·   :  ~:r   : ::S:    -   . ~
                                                                 ·-   i::
                                                                     -·-  : ::~::t;::
                                                                        ----.  .- ·- - ~  · . ·- -
                                                                                                 ·"·-· ·-~·-. ===I=
                                                                                                              . . -
                                                                                                                  . . .
                                                                                                                      . . . J. . . . ._...::==f                              =
                                                                                                                                           ,..._.................................... .:=-+=-
                                                                                                                                                                                      ............ . .. .         ~ =     -  - 1
                                                                                                                                                                                                                               1.                                                      1'......................................
                   i~·b· ~~: ~~: ~:~::::~::~:~~:··~~-~~~:: .. .. . . .                                                                 ;:~~F::~:~Y ............................ l·-···........: ::      t·-····-·--~..........
                                                                                                                                                                                                                            -.......-....,...-................ : ..................                                          _T
  --- -- ----------------
  1.-·-···--
     _ ~4~·.~. . ____:-:~::~~:           .e~~~:~~,___:.n,_~~:,__,...~:::9                                                                                                                                          ~ i
                                                                                                                              -------- ---------,.---·-----··"··----··
                                                                                                                                      - --- ------ --
                          ,. ,. .-......___, ____,_1
                                                                          . . . . .... . . -~::::~~:·-··-· ·· · -. ...1... ... ...~;~. . . . ... . ~                                                                                     ...

                                                                                                                                                                                          I'. . . .
                                                                                                                                                                                                                                    !····-··............... ..................... ................... .................
                                                                     _______ - --·---·------....!·-------·--r-· .                                                                                                                                                                 1                  -----t
   ...... 16 144..Huntington Street, Brooklyn,. NY 11231 ........ Two-Family .......................                                                                                                           1,776 ...............      !... . . . . . . . ..
                                                                                                                                                                                                                                                           2 .......... .........,.................. o...... ............~1.
             17 1 68 Carroll
   ..............................                 Street, Brooklyn,
                                 ....................................                          NY 11231
                                                                     .............................................................   Three
                                                                                                                                  __,.........      Family
                                                                                                                                              -................                                    2,450
                                                                                                                                                               -...........-............ ·---·..·--·--..             i              3           !     O
                                                                                                                                                                                                        ···--·-..·--·······-······--·-·"··--·--·i------·--·--                                                                       .
                                                                                                                                                                                                                                           L.....-.. -.....                             r. .-.. . . . .                   ---1·
  1~-:;·: ~ ~::::::::: :;:::~:~ ::::=1~::::;::::: --·-= ·=::::;~ ~= :=1= ~==i
   _ 18 342 Rodney Street, Brooklyn, NY 11211 _                                                                                     1
                                                                                                                                    :our Family·---..·-·· .....___ 4,27s..._........                                                4--···-----       0 ............



                                                                                                                               _.!.. . . . . . . . ... . . . . .. . . . .. . . ...... . .. . . . ... .... . . . . . .. . .. . . .,. . . . . . . . . . . . .. . . ... . . . . .+
  !"··--··· _........................- ...-·--····..·-···"""'"'""""'"'""'"'"'"'"'"""'"""'"'"""··.........................................................
  L--·~!. . ;:~ ~:~s:~=;.e;~:k~~~:~-~::t:06__··--·--· ; : ~:eF:: :~Y.....-----·- _ _ ~:::~                                                                                                                                    ---+---                     ~       :----+--- - ---i
  - - - - - - - -..· - - -..-·----·--....- ..............- ................-....................................................... ..........-.........-..........-..............r ·-····..........................................,..............................................
   . ... . ~:· ~~~:~:~:t~ ;t;~~:-:~: ~: ~·.
   - -26 1534
                                      ~:-::~~~··"···-···· 1~~~::·:::::~. . . . .... .... ..-.. ... . . ....~:~!~
                                                   0


          - -·----------·------------i------~------...---·----.                                                       .-...
                                                                                                                                 r. . . . . . .- ~. . . . .....-...1
                                                                                                                           -----·~------.        . .-----·-·+
                                                                                                                                                                                                                             . . . . . . . ./·-·-·"'"'__. . :--·· -. . . . .
                                                                                                                                                                                                                                                                                                                                    I•




   . . . . . . . . ....,.... . .... . . . . . . . . . . . . .... . . . . . . . . . . ... . . . . . . . . . . . . . . . ... . . . . .... r. . . . . . . . .... . . . . . . . . . . .... . . . . . . . . . . .... . . . . . . . . . . . . . . . ... ... . . . . . . . . . . . . . . . . . ..... . .,.... . . .... .... . . . ._. . ....
              Metropolitan Ave, Brooklyn, NY 11211 1Two-Family                               I             2,136 ! .2            I               0
  1...._... 27 ·jl1125 Greene Ave, Brooklyn, NY 11221 ..______ Two-Family ·-·--·--· _ __ 2,195                                                                                                                               ---i-- 2                                        --+--                          o ----~
                                                                                                                                                                                                                                                                                                                                    1.


   _. _~: .~~~; :~::~:::::·:~::~:~~:-:~~~~~~-·--·-·. · ·-,;::;::::~·- ·-" '' "'""'"" ... . . . . .~:~:;. . . . . +. . . . . . .~ . . . . . . .
                                                              1
   . . . . . 30 J.1131.Greene· Ave,·Brooklyn,..NY.11221 .........=Jjwo-Family .....- .............- .............- ......2,195...- ........T-·"··--·. ···2 ---·..·-·-+···---- O ----i
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                        I.................... ................... ,

            31~ 1133 Greene Ave, Brooklyn, NY 11221 --,....:.ITwo-Family ------·                                                                                                                t·---·-- 2,195 ·--·---·l ·--····. --- 2...................T. . . . . . . . 0 ..............._1
                 V                                   ,                " 'J'   '!¥f!'~ ,                     ~,V.       og!!:"',W,\HJll -.,:   \4l.            '~)"1             ""-'¥'~~\'         '!V,.'- 00:181'1"1__,.r~ilU""t.•Bt' "111!.·r-----·r~                                    •                                  '/V




                                                                                                                                                                                                                                                                                                     Page 7
19-23013-rdd   Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42   Main Document
                                    Pg 29 of 37




                               Exhibit B
                               New York City   Brooklyn Lender   Brooklyn Lender    Priority     Priority     General Unsecured   General Unsecured    General Unsecured    Administrative   Grand Total




                                                                                                                                                                                                                               19-23013-rdd
             Debtor
                                  Class 1          Class 2       Class 2 (Shared)   Class 3    Unclassified        Class 4        Class 4 (Shared A)   Class 4 (Shared B)    Unclassified    All Claims
167 Hart LLC                        $57           $791,396                                                        $30,000
53 Stanhope LLC                   $5,501                           $2,664,019                                      $8,920              $25,000             $150,400
325 Franklin LLC                 $32,992                                                                          $17,710
55 Stanhope LLC                  $61,939         $2,038,184                                                       $611,952
119 Rogers LLC                   $11,645         $2,077,308                                                        $3,575              $25,000
127 Rogers LLC                   $12,017         $2,121,334                                                        $2,409
106 Kingston LLC                  $3,912          $730,949                                                        $144,304
618 Lafayette LLC                 $3,334         $1,120,878                                                       $32,484
Eighteen Homes LLC                $3,091          $823,347                                                         $9,812              $36,000
1213 Jefferson LLC                $3,106          $898,840                                                         $8,497
92 South 4th LLC                  $4,403                           $2,236,420                                      $6,488             $500,000




                                                                                                                                                                                                                               Doc 93
834 Metropolitan LLC              $3,338                                                                          $13,893
1125-1131 Greene Avenue, LLC     $11,121         $3,025,661                                                        $8,161
APC Holding 1 LLC                  $263          $1,256,364                                                       $502,699
C&YSW, LLC                        $2,177                           $4,943,431                                      $6,750            $2,500,000
Natliach LLC                      $9,793                                                                          $66,179
D&W Real Estate Spring LLC       $26,553                           $12,897,588                                    $56,167
Meserole & Lorimer LLC           $14,646                                                                          $18,931
Total                            $209,886        $14,884,260       $22,741,457        $0           $0            $1,548,930          $3,086,000            $150,400              $0




                                                                                                                                                                                                           Filed 01/21/20 Entered 01/21/20 14:33:42
Grand Total - All Claims         $209,886                          $37,625,717                                                                            $4,785,330             $0          $42,620,934




                                                                                                                                                                                                                       Pg 30 of 37
                                                                                                                                                                                                                               Main Document
19-23013-rdd   Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42   Main Document
                                    Pg 31 of 37




                               Exhibit C
    19-23013-rdd     Doc 93    Filed 01/21/20 Entered 01/21/20 14:33:42           Main Document
                                           Pg 32 of 37

                                                                                  Entity Ownership %
                               Property     Post Confirmation      Net Equity
           Debtor                                                                    Per $1,000 of
                                Value          Mortgage          Interest Value
                                                                                         Cliams
APC Holding 1 LLC               2,390,000            1,694,032        695,968                   0.14%
55 Stanhope LLC                 1,680,000              990,784        689,216                   0.15%
167 Hart LLC                    2,110,000            1,495,568        614,432                   0.16%
106 Kingston LLC                2,100,000            1,488,480        611,520                   0.16%
618 Lafayette LLC               1,124,100              796,762        327,338                   0.31%
53 Stanhope LLC                 1,000,000              808,800        191,200                   0.52%
325 Franklin LLC                1,842,700            1,406,106        436,594                   0.23%
119 Rogers LLC                  2,000,000            1,417,600        582,400                   0.17%
127 Rogers LLC                  2,100,000            1,488,480        611,520                   0.16%
Eighteen Homes LLC              1,800,000            1,275,840        524,160                   0.19%
1213 Jefferson LLC              1,000,000              708,800        291,200                   0.34%
92 South 4th St LLC             2,000,000            1,417,600        582,400                   0.17%
834 Metropolitan Avenue LLC     1,500,000            1,063,200        436,800                   0.23%
1125‐1133 Greene Ave LLC        5,325,000            3,774,360      1,550,640                   0.06%
C & YSW, LLC                    4,100,000            2,906,080      1,193,920                   0.08%
Natzliach LLC                   2,720,000            1,927,936        792,064                   0.13%
D & W Real Estate Spring LLC   12,190,000            8,640,272      3,549,728                   0.03%
Meserole and Lorimer LLC        9,450,000            6,698,160      2,751,840                   0.04%
                               56,431,800           39,998,860     16,432,940
19-23013-rdd   Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42   Main Document
                                    Pg 33 of 37




                               Exhibit D
19-23013-rdd        Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42       Main Document
                                         Pg 34 of 37



 Debtor                  Property                             Value         Mortgage
                                                                            Principal
 53 Stanhope LLC         53 Stanhope Street Brooklyn NY       $3,500,000    $2,664,019
 325 Franklin LLC        325 Franklin Avenue, Brooklyn NY
 (Joint Owners)
 119 Rogers LLC          119 Rogers Avenue, Brooklyn, NY      $3,000,000    $2,077,307
 127 Rogers LLC          127 Rogers Avenue, Brooklyn, NY      $3,500,000    $2,121,334
 167 Hart LLC            167 Hart Street, Brooklyn, NY        $2,100,000    $791,396
 106 Kingtston LLC       106 Kingtston Ave Brooklyn, NY       $2,100,000    $730,949
 618 Lafayette LLC       618 Lafayette Ave                    $1,900,000    $779,122
                         Brooklyn, New York
 C&YSW, LLC              129 South 2nd Street, Brooklyn, NY   $9,000,000    $4,943,431
                         107 South 3rd Street Brooklyn, NY
 Natliach LLC            109 South 3rd Street Brooklyn NY
 (Joint Owners)
 Eighteen Homes LLC      263 18th Street, Brooklyn, NY        $1,800,000    $823,000
 1213 Jefferson LLC      1213 Jefferson Avenue, Brooklyn,     $1,500,000    $898,840
                         NY
 92 South 4th LLC        92 South 4th Street, Brooklyn, NY    $4,500,000    $2,236,419
                         834 Metropolitan Ave, Brooklyn,
 834 Metropolitan LLC    NY
 (Joint Owners)
 1125-1131 Greene        1125 Greene Avenue, Brooklyn, NY     $6,000,000    $3,025,651
 Avenue, LLC             1127 Greene Avenue, Brooklyn, NY
                         1129 Greene Avenue, Brooklyn, NY
                         1131 Greene Avenue, Brooklyn, NY
                         1133 Greene Avenue, Brooklyn, NY

 APC Holding 1 LLC       568 Willoughby Avenue, Brooklyn,     $3,500,000    $1,256,364
                         NY
 D&W Real Estate         130 South 2nd Street, Brooklyn, NY   $26,000,000   $12,897,588
 Spring LLC              318 Bedford A venue, Brooklyn, NY
                         740 Driggs Avenue, Brooklyn, NY
 Meserole & Lorimer      144 Huntington Street, Brooklyn,
 LLC                     NY
 (Joint Owners)          68 Carroll Street, Brooklyn, NY
                         342 Rodney Street, Brooklyn, NY
                         178 Meserole Street, Brooklyn NY
                         180 Meserole Street, Brooklyn NY
                         182 Meserole Street, Brooklyn NY
                         440 Lorimer Street, Brooklyn NY
 55 Stanhope, LLC        55 Stanhope Street, Brooklyn, NY     $5,000,000    $2,038,183.88




18 Entities
31 properties
Total Mortgage = $37,283,614.25
19-23013-rdd   Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42   Main Document
                                    Pg 35 of 37




                               Exhibit E
19-23013-rdd      Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42    Main Document
                                       Pg 36 of 37




Debtor                Claimant           Claim No.      Claim Amount
53 Stanhope LLC       David Ryness       4              $60,000

                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
167 Hart              David Ryness       2              $60,000

                      Eliyahu Stern      3              $100,000

                      110 claimants      5              Unliquidated
106 Kingtston LLC     David Ryness       4              $60,000

                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
618 Lafayette LLC     David Ryness       4              $60,000

                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
Eighteen Homes LLC    110 Claimants      5              Unliquidated
1213 Jefferson LLC    David Ryness       3              $60,000

                      Eliyahu Stern      4              $100,000

                      110 claimants      7              Unliquidated
           th
92 South 4            David Ryness       4              $60,000

                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
1125-1131 Greene      David Ryness       4              $60,000
Avenue, LLC
                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
APC Holding 1 LLC     David Ryness       5              $60,000

                      Eliyahu Stern      6              $100,000

                      110 claimants      7              Unliquidated
55 Stanhope, LLC      David Ryness       4              $60,000

                      Eliyahu Stern      5              $100,000

                      110 claimants      7              Unliquidated
19-23013-rdd       Doc 93   Filed 01/21/20 Entered 01/21/20 14:33:42    Main Document
                                        Pg 37 of 37




834 Metropolitan       David Ryness       4              $60,000
LLC
                       Eliyahu Stern      5              $100,000

                       110 claimants      7              Unliquidated
325 Franklin LLC       Shifra Stern       4              $6,920

                       Zlata Stern        5              $6,920

                       Yehuda Stern       6              $6,920

                       David Ryness       7              $60,000

                       Eliyahu Stern      8              $100,000

                       110 claimants      10             Unliquidated




                                              2
